On October 8,1997, the defendant, Kip Dwight Anderson, is guilty of the crimes of Driving or being in actual physical control of a vehicle while under the influence of alcohol or drugs (4th or Subsequent Of*3fense), a Felony, in violation of Section 61-8-40 l(l)(a), M.C.A.; Habitual traffic offender operating a motor vehicle, a misdemeanor, in violation of Section 61-11-213, M.C.A., and Driving while license suspended or revoked, a misdemeanor, in violation of Section 61-5-212, M.C A. With respect to the Felony D.U.I., the defendant is committed to the Montana Department of Corrections for appropriate placement into a community-based program, facility, or state correctional institution for a period of thirteen months, to be followed by four years of supervised probation. With respect to the Habitual Traffic Offender Operating a Motor Vehicle, the defendant is sentenced to one year in the County Jail, which is suspended, and a $1,000.00 fine, which is also suspended. With respect to the Driving While License Suspended or Revoked, the defendant is sentenced to six months in the County Jail, which is suspended, and a $500.00 fine, which is also suspended. The sentences will run consecutive to one another. The period of suspension is subject to conditions as stated in the October 8,1997 judgment. The defendant shall receive credit for 214 days for jail time served prior to sentencing. The Court recommends to the Department of Corrections that the defendant be placed in a prerelease center.
Done in open Court this 19th day of February, 1998.
DATED this 12th day of March, 1998.
On February 19, 1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
*4Chairman, Hon. Wm. Neis Swandal, Member, Hon. Richard Phillips and Alt. Member, Hon. Robert Boyd.
The Sentence Review Board wishes to thank Kip Dwight Anderson for representing himself in this matter.